Exhibit 10.22

 

SUBSCRIPTION AGREEMENT

TO: The Board of Directors

Bravo Multinational Incorporated

            2020 General Booth Blvd., Unit 230

            Virginia Beach, VA 23454

 

Dear Director:

 

The undersigned, Richard Kaiser, hereby subscribes to 500,000 shares of the
$0.0001 par value Preferred Series ‘A’ stock (the "Shares") of Bravo
Multinational Incorporated (BRVO) a corporation duly organized under the laws of
the State of Delaware, (the "Company").

 

The undersigned further represents and warrants to the Company that:

 

    1.    The undersigned is acquiring the Shares for its own account, to hold
for investment, with no present intention of dividing its participation in the
Company with others or reselling or otherwise participating, directly or
indirectly, in a distribution of the Shares, and the undersigned shall not make
any sale, transfer or other disposition of the Shares in violation of  the “blue
sky” or other similar laws of any state (“State Securities Laws”) or the Rules
and Regulations promulgated thereunder or in violation of the Securities Act of
1933, as amended, (the "1933 Act") or the Rules and Regulations promulgated
thereunder by the Securities and Exchange Commission (the "SEC").

 

2. The undersigned has been advised that the Shares are not being registered
under any state securities laws, and are not being registered under the 1933 Act
on the ground that this transaction is exempt from registration under Section
4(2) of the 1933 Act as not involving any public offering, and that reliance by
the Company on such exemptions is predicated in part on the undersigned's
representations contained herein.

 

3. The shares have not been offered or sold to the undersigned through the use
of any form of general or public solicitations or advertisements.

 

1



4.The undersigned also understands and agrees that stop transfer instructions
will be noted on the appropriate records of the Company and that there will be
placed on the certificates for the shares, or any substitutions therefor for a
period of one (1) year, a legend stating in substance:

 

The shares evidenced by this certificate have been acquired for investment and
have not been registered under any “blue sky” or other similar laws of any state
(“State Securities Laws”), or under the Securities Act of 1933 (the "1933 Act")
in reliance on the exemption contained in Section 4(2) of the 1933 Act.  These
shares may not be sold or transferred except in transactions (a) registered
under the 1933 Act or exempt from registration thereunder, and (b) registered
under State Securities Laws or exempt from registration thereunder or otherwise.




5. The undersigned and/or its investment advisor have sufficient knowledge and
experience in financial, business and commercial matters to be capable of
evaluating the merits and risks of an investment in the Company and making an
informed investment decision with respect thereto.

 

6. The undersigned is an officer and director of the Company and has full access
to material financial and business information about the offering and the
Company; shares issued in leu of cash for payments made by subscriber on behalf
of the Company.

 

The undersigned agrees to indemnify and hold harmless the Company and its
incorporators from liability, if any, because of its connection with the
Company, against all claims, losses, damages and liabilities (or action in
respect thereof) resulting from any breach by the undersigned of the foregoing
and to reimburse the Company and each such other person for any legal and other
expenses incurred by the Company and each such other person in connection with
investigating and defending any such claim, loss, damage, liability, or action;
provided, however, that the Company and each such other person, if any, shall
give to the undersigned written notice of any such claim, loss, damage,
liability or action forthwith upon obtaining knowledge of the same, and the
undersigned shall have the right to defend against the same, at its sole cost
and expense retaining counsel of its choice who is satisfactory to the Company
and its counsel, but the omission to notify the undersigned shall not relieve
its from any liability which it may have to the Company.

 

This Subscription Agreement shall be binding upon the Company only when approved
and accepted on behalf of the Company by the Board of Directors.

 

2



The agreements and representations made by the undersigned herein extend to and
apply to all of the Shares issued pursuant to the Subscription Agreement.
 Acceptance by the undersigned of the certificate representing the Shares shall
constitute a confirmation by the undersigned that all agreements and
representations made herein shall be true and correct at such time.

 

Dated:  February 4, 2020

 

Number of Shares Subscribed for:  500,000 Preferred Series ‘A’

 

Subscriber:

 

/s/Richard Kaiser

_______________________________________

Richard Kaiser- Director/CFO/Secretary

 

/s/ Merle Ferguson

By: ______________________________________

Merle Ferguson-  Chairman/President

ACCEPTANCE OF SUBSCRIPTION




The foregoing subscription for 500,000 Preferred Series ‘A’ Shares is hereby
accepted on February 4, 2020.

 

/s/Merle Ferguson

                       By:_______________________

           Merle Ferguson- Chairman/President


 

3

